Buck, J.
This was an action to recover possession of a horse. Respondent (defendant below) claimed that he had obtained the horse from one Holbrook. Holbrook testified on the witness stand that the horse in defendant’s possession was not the same animal he had sold him. To corroborate Holbrook’ s description of the horse he had sold to defendant, appellant (plaintiff below) offered in evidence a bill of sale from one Pollinger to Holbrook of the horse, which, according to Holbrook, he had originally bought from Pollinger, and subsequently sold to defendant. The court sustained an objection to the introduction in evidence of the, bill of sale on the ground that it was immaterial. This ruling was correct. The description of the horse by Pollinger in the bill of sale was merely, hearsay, so far as the defendant was concerned, and wholly immaterial. It is urged that the evidence was insufficient to support the verdict. The record shows there was a conflict in the evidence at the trial. The verdict must stand. The order denying the motion for a new trial and the judgment are affirmed.

Affirmed.

Pemberton, C. J., and Hunt, J., concur.